On June 12, 1985, this court publicly reprimanded respondent, John A. Connor II, pursuant to Gov.Bar R. Y, former Section 6(d) (now 6[B][5]). It now appearing to the court that copies of documents attached to the Agreed Stipulations of Fact, which were made part of the record that was filed by the Board of Commissioners on Grievances and Discipline with the Supreme Court in this matter, have been sealed by the Franklin County Court of Common Pleas in case No. 84CR-03-591, IT IS HEREBY ORDERED by this court, sua sponte, that the copies of all documents attached to the Agreed Stipulations of Fact be, and hereby are, sealed.
Douglas, J., not participating.